Citation Nr: 1519705	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-15 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent for scrotal mass, right side and bilateral varicocele.  

2.  Entitlement to a higher initial rating in excess of 10 percent for scars, status post numerous lipoma removal.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.



INTRODUCTION

The Veteran served on active duty from May 2002 and January 2012.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, granted service connection for scrotal mass, right side and bilateral varicocele and scars, status post numerous lipoma removal, each with a noncompensable rating assigned, effective January 2, 2012.  A February 2013 rating decision granted an increased rating of 10 percent for each disability with the same effective date. 

A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for scrotal mass, right side and bilateral varicocele and a higher initial rating for scars, status post numerous lipoma removal remains before the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The last VA examination of record was conducted in December 2011.  In an October 2012 notice of disagreement and an April 2013 VA Form 9, the Veteran essentially stated that his disabilities have worsened since the last examination.  

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

As such, new VA examinations must be obtained in order to assess the current severity of the service-connected scrotal mass, right side and bilateral varicocele and scars, status post numerous lipoma removal.  

All outstanding records of ongoing VA treatment must also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Schedule the Veteran for an examination to assess the current severity of his scrotal mass, right side and bilateral varicocele.  

3.  Schedule the Veteran for an examination to assess the current severity of his scars, status post numerous lipoma removal. 

4.  Then readjudicate the issues on appeal, providing the Veteran and his representative with a supplemental statement of the case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




